Exhibit 10.10.8

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

FIFTH AMENDMENT

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of June 9, 2004 and entered into by and among DeCrane
Aircraft Holdings, Inc., a Delaware corporation (“Company”), the financial
institutions listed on the signature pages hereof (“Lenders”), Credit Suisse
First Boston, acting through its Cayman Islands Branch (successor to DLJ Capital
Funding, Inc.), as syndication agent for Lenders (in such capacity, “Syndication
Agent”) and as administrative agent for Lenders (in such capacity,
“Administrative Agent”), and is made with reference to that certain Third
Amended and Restated Credit Agreement, dated as of May 11, 2000, as amended by a
First Amendment to Third Amended and Restated Credit Agreement, dated as of
June 30, 2000, as further amended by an Increased Commitments Agreement to Third
Amended and Restated Credit Agreement, dated as of April 27, 2001, as further
amended by a Second Amendment to Third Amended and Restated Credit Agreement
dated as of March 19, 2002, as further amended by a Third Amendment to Third
Amended and Restated Credit Agreement dated as of March 31, 2003 and as further
amended by a Fourth Amendment to Third Amended and Restated Credit Agreement
dated as of December 10, 2003 (the “Credit Agreement”), by and among Company,
the lenders listed on the signature pages thereof, Syndication Agent and
Administrative Agent.  Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to (i) permit
Company to exchange up to $65,000,000 of Senior Subordinated Notes for senior
discount notes due 2008 with an initial accreted value equal to the principal
amount of the Senior Subordinated Notes being exchanged, which notes will bear
paid-in-kind interest at a rate equal to 17% per annum, (ii) amend the
definition of Net Senior Debt to exclude such senior discount notes and (iii) to
make such other changes as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.      AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1  Amendments to Section 1: Definitions

 

A.            Subsection 1.1 of the Credit Agreement is hereby amended by adding
thereto the following definitions:

 

“Capital Stock” means the capital stock or other equity interests of a Person.

 

 

--------------------------------------------------------------------------------


 

“Second Lien Credit Agreement” means the Credit Agreement, dated as of December
22, 2003, by and among Company, the lenders named therein and Credit Suisse
First Boston, acting through its Cayman Islands Branch, as Syndication Agent and
as Administrative Agent, as amended from time to time, which agreement evidences
$80,000,000 of Permitted Indebtedness.

 

“Senior Note Indenture” means the indenture setting forth the terms and
conditions of the Senior Notes.

 

“Senior Notes” means the 17% Senior Discount Notes due 2008, which shall be pari
passu with all existing and future senior Indebtedness of Company, be unsecured
and pay interest in kind and not in cash.

 

“Senior Note Exchange” means the exchange of any Senior Subordinated Notes for
Senior Notes with an initial accreted value equal to the principal amount of the
Senior Subordinated Notes being so exchanged.

 

B.            Subsection 1.1 of the Credit Agreement is further amended by
amending the definition of the term “Net Senior Debt” to read in full as
follows:

 

“Net Senior Debt” means, at any date, Consolidated Total Debt less the then
accreted value of the Senior Notes less Subordinated Indebtedness less Cash and
Cash Equivalents held by Company and its Subsidiaries, in each case at such
date.

 

1.2  Amendments to Section 7:  Company’s Negative Covenants

 

A.            Subsection 7.1(vi) of the Credit Agreement is hereby amended to
read as follows:

 

“(vi)        Company and its Subsidiaries may become and remain liable with
respect to up to $100,000,000 in aggregate principal amount of Indebtedness
evidenced by the Senior Subordinated Notes less the initial accreted value of
the Senior Notes issued in exchange therefor in the Senior Note Exchange;”

 

B.            Subsection 7.1 of the Credit Agreement is further amended by
deleting “and” at the end of clause (ix), adding a semicolon at the end of
clause (x) and adding the following as clause (xi):

 

“(xi)         Company and its Subsidiaries may become and remain liable with
respect to up to $65,000,000 in aggregate initial accreted value of Indebtedness
evidenced by the Senior Notes issued in the Senior Note Exchange (plus any
payment-in-kind Senior Notes issued in lieu of cash interest thereon or any
accretion thereon); provided that the terms and conditions of the Senior Notes,
the Senior Note Indenture and the documentation evidencing the Senior Note
Exchange are in form and substance satisfactory to Syndication Agent and that
Company causes an opinion of counsel in form and substance satisfactory to
Syndication Agent to be

 

2

--------------------------------------------------------------------------------


 

 delivered, at or prior to the date of the issuance of the Senior Notes, to
Syndication Agent to the effect that (x) the Senior Notes and the Senior Note
Indenture have been duly authorized, executed and delivered by Company and are
legally valid and binding obligations of Company, enforceable in accordance with
their terms, and (y) the terms and conditions of the Senior Note Exchange, the
issuance and performance of the terms of the Senior Notes and performance of the
terms of the Senior Note Indenture do not conflict with or violate the terms of
this Agreement, the Second Lien Credit Agreement or the Senior Subordinated Note
Indenture.”

 

C.            Subsection 7.2B of the Credit Agreement is further amended to read
as follows:

 

“B.          No Further Negative Pledges.  Except (x) with respect to specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale, (y) customary
limitations in respect of the Company and its Subsidiaries contained in any
agreement with respect to Indebtedness incurred in reliance on subsections
7.1(ii), (iv), (vi), (vii), (viii), (x) or (xi), and (z) restrictions or
limitations contained in any partnership agreement or joint venture agreement to
which Company or any of its Subsidiaries is a party on the ability to create or
assume Liens on any assets of the relevant partnership or joint venture, neither
Company nor any of its Subsidiaries shall enter into any agreement (other than
an agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness) prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.”

 

D.            Subsection 7.15 of the Credit Agreement is further amended by
adding the following as subsection 7.15E:

 

“E.           Company shall not, and shall not permit any of its Subsidiaries
to, amend or otherwise change the terms of the Senior Notes, or make any
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate or fees on such Senior Notes, permit interest
to be paid in cash, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change any guaranty
thereof, or provide any collateral therefor, or if the effect of such amendment
or change, together with all other amendments or changes made, is to increase
materially the obligations of the obligor thereunder to the detriment of Lenders
or to confer any additional rights on the holders of Senior Notes (or a trustee
or other representative on their behalf) which would be adverse to Lenders.”

 

1.3  Amendment to Section 9: The Agents.  Subsection 9.4 of the Credit Agreement
is further amended by adding the following as subsection 9.4C:

 

3

--------------------------------------------------------------------------------


 

“C.          Foreign Collateral.

 

(i)            General.  Without derogating from any other authority granted to
Administrative Agent herein or in the Collateral Documents or any other document
relating thereto, each Lender hereby specifically (x) authorizes Administrative
Agent to enter into pledge agreements pursuant to this subsection 9.4 with
respect to the Capital Stock of all existing and future first-tier Foreign
Subsidiaries, which pledge agreements may be governed by the laws of each of the
jurisdictions of formation of such Foreign Subsidiaries, including but not
limited to the laws of the province of Quebec, Canada, respectively, as agent on
behalf of each of Lenders and Interest Rate Exchangers (as defined in the
Security Agreement) with the effect that Lenders and Interest Rate Exchangers
each become a secured party thereunder and (y) appoints Administrative Agent as
its attorney-in-fact granting it the powers to execute each such pledge
agreement and any registrations of the security interest thereby created, in
each case in its name and on its behalf, with the effect that each Lender and
Interest Rate Exchanger becomes a secured party thereunder.  With respect to
each such pledge agreement, Administrative Agent has the power to sub-delegate
to third parties its powers as attorney-in-fact of each Lender.

 

(ii)           Canadian Collateral.  For the purposes of holding any Liens
granted by the Company or any other Loan Party pursuant to the laws of the
province of Quebec, the Lenders hereby acknowledge that the Administration Agent
shall be and act as the person holding the power of attorney of all present and
future Lenders and Interest Rate Exchangers for all purposes of Article 2692 of
the Civil Code of Quebec (the Administration Agent acting in such capacity is
herein referred to as the “Trustee”). By executing an assignment and assumption
agreement in the form of Exhibit XII attached hereto, each future Lender and
Interest Rate Exchanger shall be deemed to ratify the power of attorney granted
to the Administration Agent hereunder.

 

The Lenders, the Interest Rate Exchangers and the Loan Parties hereby waive the
benefit of Section 32 of An Act Respecting the Special Powers of Legal Persons
(Quebec) and agree that the Administration Agent, in its capacity as Trustee,
may acquire any bonds, debentures or other titles of indebtedness secured by any
hypothec granted by the Company or any other Loan Party in favour of the Trustee
pursuant to the laws of the province of Quebec.

 

The Lenders and Interest Rate Exchangers further acknowledge and agree that the
Trustee shall be liable in the same manner and only to the extent provided for
with respect to the Administration Agent under the terms hereof and hereby
indemnify and hold harmless the Trustee in the same manner and to the same
extent provided for with respect to the Administration Agent hereunder.”

 

1.4  Amendment to Exhibits.  Exhibits IX and XXVI to the Credit Agreement are
hereby amended to read in full as set forth on Exhibits IX and XXVI hereto.

 

Section 2.      CONSENT

 

Lenders, constituting Requisite Lenders, hereby consent to the issuance of the
Senior Notes on the date of the Senior Note Exchange, the cancellation of a
principal amount of Senior Subordinated Notes equal to the initial accreted
value of the Senior Notes issued on

 

4

--------------------------------------------------------------------------------


 

such date and the issuance of additional Senior Notes evidencing interest on
such Senior Notes that is paid-in-kind.

 

Without limiting the generality of the provisions of subsection 10.6 of the
Credit Agreement, the consent set forth herein shall be limited precisely as
written and is provided solely for the purpose of permitting Company to issue
the Senior Notes in exchange for a like principal amount of the Senior
Subordinated Notes and additional Senior Notes evidencing interest that is
paid-in-kind without violating the provisions of subsections 7.1, 7.5 and 7.15
of the Credit Agreement, and this consent does not constitute, nor should it be
construed as, a waiver of compliance by Company with respect to (i) subsections
7.1, 7.5 and 7.15 of the Credit Agreement in any other instance or (ii) any
other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein (whether in connection with the
Senior Note Exchange or otherwise).

 

Section 3.      CONDITIONS TO EFFECTIVENESS

 

A.            Section 1 and Section 2 of this Amendment shall become effective
only upon the satisfaction of all of the following conditions (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):

 

1.     On or before the Fifth Amendment Effective Date, Company shall deliver to
Lenders (or to Syndication Agent for Lenders with sufficient originally executed
copies, where appropriate, for each Lender and its counsel) the following, each,
unless otherwise noted, dated the Fifth Amendment Effective Date:

 

(a)   Resolutions of its Board of Directors approving and authorizing the
execution, delivery, and performance of (i) this Amendment and (ii) an amendment
to the Second Lien Credit Agreement to the effect that the issuance of the
Senior Notes in the Senior Note Exchange is permitted pursuant to the terms of
such agreement and the Senior Note Indenture, certified as of the Fifth
Amendment Effective Date by its corporate secretary or an assistant secretary as
being in full force and effect without modification or amendment;

 

(b)   Signature and incumbency certificates of its officers executing this
Amendment; and

 

(c)   Executed originals of this Amendment, executed by Parent, Company and each
Subsidiary Guarantor.

 

2.     Lenders shall have received originally executed copies of one or more
favorable written opinions of Davis Polk & Wardwell, Spolin Silverman Cohen &
Bartlett LLP and other counsel reasonably acceptable to the Agents, each counsel
for Company, in form and substance reasonably satisfactory to Syndication Agent
and its counsel, dated as of the Fifth Amendment Effective Date and setting
forth, collectively, substantially the matters in the opinions designated in
Annex A to this Amendment.

 

3.     Executed originals of this Amendment executed by Requisite Lenders.

 

5

--------------------------------------------------------------------------------


 

4.     All fees and expenses owing to Administrative Agent in connection with
this Amendment pursuant to Section 6B that have been invoiced to Company at
least one Business Day prior to the Fifth Amendment Effective Date shall be paid
to Administrative Agent on the Fifth Amendment Effective Date.

 

5.     All documents executed or submitted in connection with the transactions
contemplated hereby by or on behalf of Parent, Company or any of its
Subsidiaries shall be reasonably satisfactory in form and substance to Agents
and their counsel.

 

6.     Syndication Agent shall have received copies of an amendment to the
Second Lien Credit Agreement to the effect that the issuance of the Senior Notes
in the Senior Note Exchange is permitted pursuant to the terms of such
agreement.

 

Section 4.      COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete on and as of
the Fifth Amendment Effective Date:

 

A.            Corporate Power and Authority.  Each of Company and its
Subsidiaries has all requisite corporate power and authority to enter into this
Amendment to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”).

 

B.            Authorization of Agreement.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each of Company and its
Subsidiaries.

 

C.            No Conflict.  The execution, delivery and performance by each of
Company and each of its Subsidiaries of this Amendment, and the performance by
Company of the Amended Agreement do not and will not (i) violate any provision
of (x) any law or any governmental rule or regulation applicable to Company or
any of its Subsidiaries where such violations in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect, (y) the Certificate or
the Articles of Incorporation or Bylaws (or any other organization document) of
Parent, Company or any of Company’s Subsidiaries or (z) any order, judgment or
decree of any court or other agency of government binding on Company or any of
Company’s Subsidiaries where such violations in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under any Contractual Obligation
of Parent, Company or any of its Subsidiaries where such conflict, breach or
default in the aggregate have had or could reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of Company’s
Subsidiaries (other than Liens created under any of the Loan Documents in favor
of Administrative Agent on behalf of Lenders), or (iv) require any approval of
or consent of any Person under any Contractual Obligation of Parent, Company or
any of Company’s Subsidiaries, except for this Amendment and such approvals or
consents the failure of which

 

6

--------------------------------------------------------------------------------


 

to obtain has not had and could not reasonably be expected to have a Material
Adverse Effect.

 

D.            Governmental Consents.  The execution, delivery and performance by
each of Company and each of its Subsidiaries of this Amendment and the
performance by Company of the Amended Agreement do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body other than any such registrations, consents, approvals, notices or other
actions (x) that have been made, obtained or taken on or prior to the date on
which such registrations, consents, approvals, notices or other actions are
required to be made, obtained or taken, as the case may be, and are in full
force and effect or (y) the failure of which to make, obtain or take has not had
and could not reasonably be expected to have a Material Adverse Effect.

 

E.             Binding Obligation.  This Amendment has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Fifth Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

 

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

 

Section 5.      ACKNOWLEDGEMENT AND CONSENT

 

Each of Parent and the Subsidiary Guarantors (each a “Guarantor”) is a party to
a Guaranty and each such Guarantor has guarantied the Obligations.

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that the Guaranty to which it is a party or otherwise bound will
continue to guaranty to the fullest extent possible the payment and performance
of all “Guarantied Obligations” as such term is defined in the applicable
Guaranty, including without limitation the payment and performance of all such
“Guarantied Obligations” in respect of the Obligations of Company now or
hereafter existing under or in respect of the Amended Agreement.

 

7

--------------------------------------------------------------------------------


 

Each Guarantor (a) acknowledges and agrees that the Guaranty to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment;  (b)
represents and warrants that all representations and warranties contained in the
Amended Agreement and in the Guaranty to which it is a party or otherwise bound
are true, correct and complete in all material respects on and as of the Fifth
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date; and (c) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement.

 

Section 6.      MISCELLANEOUS

 

A.            Effect of Amendment.

 

(i)            On and after the Fifth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreements.

 

(ii)           On and after the Fifth Amendment Effective Date, each reference
in the other Loan Documents to the “Lenders,” “Commitments,” or words of like
import shall mean and be a reference to the Lenders and Commitments as amended
by this Agreement.

 

(iii)          Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iv)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Agents or any Lender
under, the Credit Agreement or any of the other Loan Documents.

 

B.            Fees and Expenses.  Company acknowledges that all costs, fees and
expenses as described in subsection 10.2 of the Credit Agreement incurred by
Agents and their counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

8

--------------------------------------------------------------------------------


 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Amendment (other than the
provisions of Section 1 and Section 2 hereof, the effectiveness of which is
governed by Section 3 hereof) shall become effective upon the execution of a
counterpart hereof by Company, Requisite Lenders, Syndication Agent and
Guarantors and receipt by Company and Agents of written or telephonic
notification of such execution and authorization of delivery thereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title:  Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

AUDIO INTERNATIONAL, INC., an
Arkansas corporation (for purposes of Section 5
only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name: Richard J. Kaplan

 

 

Title:  Chief Financial Officer and Secretary

 

 

 

 

 

CARL F. BOOTH & CO., LLC, a Delaware
limited liability company (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title:  Chief Financial Officer and Secretary

 

 

 

 

 

CUSTOM WOODWORK & PLASTICS,
LLC., a Delaware limited liability company (for
purposes of Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

DAH-IP HOLDINGS, INC., a Delaware
corporation (for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name: Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

DAH-IP INFINITY, INC., a Delaware
corporation (for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE AIRCRAFT SEATING
COMPANY, INC., a Wisconsin corporation
(for purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE CABIN INTERIORS, LLC,
a Delaware limited liability company
(for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

S-2

--------------------------------------------------------------------------------


 

 

DECRANE CABIN INTERIORS CANADA,
INC., a Delaware corporation (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title:  Chief Financial Officer and Secretary

 

 

 

 

 

 

 

HOLLINGSEAD INTERNATIONAL, INC.,
a California corporation (for purposes of Section
5 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PATS AIRCRAFT, LLC, a Delaware limited
liability company (for purposes of Section
5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PCI NEWCO., INC., a Kansas corporation (for
purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name: Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

S-3

--------------------------------------------------------------------------------


 

 

PPI HOLDINGS, INC., a Kansas corporation
(for purposes of Section 5 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PRECISION PATTERN, INC., a Kansas
corporation (for purposes of Section 5 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

THE INFINITY PARTNERS, LTD., a Texas
limited partnership

 

 

 

 

 

 

 

by: DAH-IP Holdings, Inc., a Delaware limited
partnership, its general partner (for purposes of
Section 5 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

 /s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE HOLDINGS CO., a Delaware
corporation (for purposes of Section 5 only) as a
guarantor

 

 

 

 

 

 

 

By:

/s/ RICHARD J. KAPLAN

 

 

 

Name:  Richard J. Kaplan

 

 

Title:   Assistant Secretary

 

S-4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch
(successor to DLJ Capital Funding, Inc.), as a
Lender, Syndication Agent and Adminstrative
Agent

 

 

 

 

 

By: 

/s/ DANA KLEIN

 

 

 

Name:  Dana Klein

 

 

Title:  Managing Director

 

 

 

 

 

By:

 /s/ THOMAS L. NEWBERRY

 

 

 

Name:  Thomas L. Newberry

 

 

Title:  Managing Director

 

S-5

--------------------------------------------------------------------------------


 

 

 

, as a Lender

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

S-6

--------------------------------------------------------------------------------


 

ANNEX A

 

MATTERS TO BE COVERED IN OPINION OF COUNSEL TO COMPANY

 

1.             Company has been duly incorporated, and is validly existing in
good standing under the laws of the State of Delaware with corporate power to
own its properties and assets, to enter into the Amendment and to perform its
obligations under the Amendment.

 

2.             The execution, delivery and performance of the Amendment by
Company have been duly authorized by all necessary corporate action on the part
of Company, the Amendment has been duly executed and delivered by Company, and
the Amendment and the Amended Agreement constitute the legally valid and binding
obligations of Company, enforceable against Company in accordance with their
respective terms except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

 

3.             Company’s execution and delivery of the Amendment and the
consummation of the transactions contemplated by the Amendment do not and will
not (i) violate the Certificate of Incorporation or By-laws of Parent or of
Company, (ii) violate, breach or result in a default under Senior Subordinated
Note Indenture or the Second Lien Credit Agreement, (iii) breach or otherwise
violate any existing obligation of Company under any order, judgment or decree
of any New York, California or federal court or Governmental Authority binding
on Company or (iv) violate any New York, California or federal statute or
regulation.

 

4.             No governmental consents, approvals, authorizations,
registrations, declarations or filings are required by Company in connection
with the execution and delivery by Company of the Amendment, and the performance
by Company of the Amended Agreement.

 

A-1

--------------------------------------------------------------------------------